June 28, 1920. The opinion of the Court was delivered by
The sole question raised by this appeal is whether the county designated for the purpose of trying the action in the complaint is the proper county or not.
The defendant is a resident of Florence county, and plaintiff is seeking specific performance of a contract to convey land situate in Clarendon county and brought his suit for specific performance in the Court of Common Pleas for Clarendon county. A motion was made before Judge Townsend to change the venue from Clarendon county to Florence county, which motion was refused.
The exceptions must be overruled. The subject matter of the action is the land situated in Clarendon county, and the place of trial is regulated by Code of Civil Procedure of 1912, section 172. The action is one to determine the right or interest of the plaintiff in real property situated in Clarendon county, and must be tried in Clarendon county, where the land is situated.
Judgment affirmed.